Name: Regulation (ECSC, EEC, Euratom) No 558/73 of the Council of 26 February 1973 amending Regulation (EEC, Euratom, ECSC) No 259/68 fixing the Staff Regulations of the Officials and Conditions of Employment applicable to other Servants of the European Communities
 Type: Regulation
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service;  social protection
 Date Published: nan

 28 . 2. 73 Official Journal of the European Communities No L 55/1 I (Acts whose publication is obligatory) REGULATION (ECSC, EEC, EURATOM) No 558/73 OF THE COUNCIL of 26 February 1973 amending Regulation (EEC, Euratom, ECSC) No 259/68 fixing the Staff Regulations of the Officials and Conditions of Employment applicable to other Servants of the European Communities ( c ) Article 74 In paragraph 3 the following shall be substituted for the last sentence : 'Where both parents are officials of the Commu ­ nities , the grant shall be paid to the mother only.' (d ) Article 81 In the first subparagraph the words 'household allowance' shall be substituted for 'head of household allowance'. ( e ) Article 105 In paragraph 2, second indent, the words 'house ­ hold allowance' shall be substituted for 'head of household allowance'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof ; Having regard to the proposal from the Commis ­ sion , following consultation with the Staff Regula ­ tions Committee ; Having regard to the Opinion of the European Par ­ liament ; Having regard to the Opinion of the Court of Justice ; Whereas , in the light of a recent judgment of the Court of Justice of the European Communities and certain urgent social requirements , it seems desirable to amend certain provisions of the Staff Regulations of Officials and Conditions of Employment applic ­ able to other Servants of the European Communities as fixed by Regulation (EEC, Euratom, ECSC ) No 259/68 ( 1 ), as last amended by Regulation (Euratom, ECSC, EEC) No 2647/72 ( 2 ) ; HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 July 1972, the Staff Regula ­ tions of Officials of the European Communities shall be amended as follows : ( a ) Article 67 In paragraph 1 (a ) the words 'household allow ­ ance ' shall be substituted for 'head of house ­ hold allowance'. ( b ) Article 69 The words 'household allowance' shall be substi ­ tuted for 'head of household allowance'. (!) OJ No L 56, 4 . 3 . 1968 , p. 1 . ( 2 ) OJ No L 283 , 20 . 12 . 1972 , p. 1 . ( f) ANNEX VII Article 1 The following shall be substituted for Article 1 : ' 1 . The household allowance shall be fixed at 5 % of the basic salary of an official or Bfrs 1 183 , whichever is the greater. 2 . The household allowance shall, be granted to : ( a ) a married official ; ( b ) an official who is widowed, divorced, legally separated or unmarried and has one or more dependent children within the meaning of Article 2 (2 ) and (3 ) below ; ( c ) by special reasoned decision of the appoin ­ ting authority based on supporting docu ­ ments , an official who, while not fulfilling the conditions laid down in (a ) and (b ), nevertheless actually assumes family respon ­ sibilities . No L 55/2 Official Journal of the European Communities 28 . 2 . 73 3 . If the spouse of an official is gainfully em ­ ployed, with an annual income, before deduc ­ tion of tax, of more than -Bfrs 250 000, the offi ­ cial entitled to the household allowance shall not receive this allowance save by special deci ­ sion of the appointing authority. The official shall , however, be entitled to the allowance where the married couple have one or more de ­ pendent children . 4. In cases where, under the foregoing provi ­ sions, a husband and wife employed in the ser ­ vice of the Communities are both entitled to the household allowance, this shall be payable only to the person whose basic sailary is the higher.' (g) ANNEX VII Article 4 In Article 4 ( 1 ), subparagraph 1 , the words 'household allowance' shall be substituted for 'head of household allowance', and the words 'paid to the Established Official' shall be sub ­ stituted for the words 'to which the Established Official is entitled'. Paragraphs 2 and 3 shall be deleted. where a husband and wife who are officials of the Communities are both entitled to the resettlement allowance, this shall be payable only to the person whose basic salary is the higher.' ( j ) ANNEX VII Article 8  In the first subparagraph of paragraph 1 , the words : 'if he is entitled to the household al ­ lowance' shall be substituted for ' if he is a head of household '.  In paragraph 1 , the following new subpara ­ graph shall be inserted after the first subpara ­ graph : 'Where a husband and wife are both officials of the Communities, each has the right in re ­ spect of himself or herself and in respect of dependants to the flat-rate payment of travel ­ ling expenses , in accordance with the above provisions ; each dependant shall be entitled to one payment only . The payment in re ­ spect of dependent children is fixed at the request of the husband or wife , on the basis of the place of origin of one or other of them.'  In the second subparagraph of paragraph 1 , the words : ' as being entitled to the house ­ hold allowance' shall be substituted for ' as being a head of household '. (k ) ANNEX VII Article 10  In the first subparagraph of paragraph 1 and in paragraph 2 (a ) and (b ) the words : 'en ­ titled to the household allowance', 'not en ­ titled to the household allowance', 'who is en ­ titled to the household allowance', and 'who is not entitled to the household allowance' shall be substituted for 'head of household', 'not head of household', 'who is not head of household' and 'who is head of household'.  In the first subparagraph of paragraph 1 , the following sentence shall be added : 'Where a husband and wife who are officials of the European Communities are both en ­ titled to the daily subsistence allowance, the rates shown in the first two columns shall be applicable only to the person whose basic salary is the higher. The rates shown in the other two columns shall be applicable to the other person .'  In paragraph 2, insert the fallowing subpara ­ graph : ' In cases where a husband and wife who are officials of the European Communities are (h) ANNEX VII Article 5 In Article 5 ( 1 ), ( 3 ) second subparagraph, and (4), the words : ' is entitled to the household allow ­ ance' shall be substituted for 'is a head of house ­ hold' ;  In paragraph 1 the following subparagraph shall be inserted between the present first and second subparagraphs : ' In cases where a husband and wife who are officials of the European Communities are both entitled to the settlement allowance, this shall be payable only to the person whose basic salary is the higher.' ( i ) ANNEX VII Article 6  In the first subparagraph of paragraph 1 , the words : 'who is entitled to the household al ­ lowance ' shall be substituted for 'who is a head of household'.  In the first subparagraph of paragraph 1 , the following sentence shall be added : ' In cases 28 . 2 . 73 Official Journal of the European Communities No L 55 /3 cancer, mental illness and toher illnesses recog ­ nized by the appointing authority as of com ­ parable seriousness.' (b ) ANNEX VII Article 6 The following shall be substituted for Article 6 (2 : both entitled to the basic subsistence allow ­ ance, the period in respect of which it is granted as laid down tin (b ) shall apply to the person whose basic salary is the higher . The period laid down in ( a) shall apply to the other person .' 2 . With effect from 1 July 1972 , the Conditions of Employment of Other Servants of the European Communities shall be amended as follows : Article 24  In paragraph 3 , the words 'who is entitled to the household allowance ' and 'who is not entitled to the household allowance' shall be substituted for 'who is a heaid of household' and 'who is not a head of household'.  In paragraph 3 , the following subparagraph shall be added : 'In cases where a husband and wife who are members of the temporary staff of the Communi ­ ties are both entitled to the settlement allow ­ ance or resettlement allowance, this shall be payable only to the person whose basic salary is the higher.' Article 2 1 . With effect from the first day of the month fol ­ lowing that in which this Regulation is published in the Official Journal of the European Communities, the Staff Regulations of Officials of the European Communities shall be amended as fallows : ( a ) Article 72 The following sentence shall be added after the first sentence of the first subparagraph : 'However, the rate of 80 °/o shall be raised to 100 % in cases of tuberculosis , poliomyelitis , '2 . In the event of the death of an established official , the resettlement allowance shall be paid to the surviving spouse or, in the absence of such a person, to the dependants within the meaning of Article 2 above, even if the require ­ ment as to length of service laid down in paragraph 1 is not satisfied.' 2 . With effect from the first day of the month fol ­ lowing that in which this Regulation is published in the Official Journal of the European Communities, the Conditions of Employment of Other Servants of the European Communities shall be amended as fol ­ lows : Article 65 At Article 65 the following new first subparagraph shall be added : 'Article 67 ( 1 ) ( a ) and (b ), (2 ) and (3 ) and Article 69 of the Staff Regulations, concerning the household allowance, the dependent child allowance and the expatriation allowance, shall apply by analogy.' Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1973 . For the Council The President E. GLINNE